Citation Nr: 0724409	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral pes planus, prior to May 17, 
2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in April 2007, when it was remanded for 
additional procedural action.  



FINDING OF FACT

Beginning on June 8, 2004, the date of claim, the service-
connected bilateral pes planus is shown to have been 
productive of a disability picture that more nearly 
approximates one of pronounced impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for 
the service-connected bilateral pes planus were met, 
beginning on June 8, 2004, but not earlier than the date of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code 5276 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for a rating in excess of 30 percent for pes planus prior to 
May 17, 2006.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In July 2004, the RO informed the veteran that in order to 
establish entitlement to an increased rating for his service-
connected disability, the evidence had to show that such 
disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received evidence 
reflecting the veteran's treatment by VA from January 2004 
through October 2006.  

The RO also had the veteran examined in August 2004 and May 
2006 specifically to determine the extent of impairment 
attributable to his service-connected pes planus.  

Finally, the veteran had a hearing at the RO in April 2006 
before a Decision Review Officer.  A transcript of that 
hearing has been associated with the claims folder.  

In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if the 
claimed benefits are awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification was 
accomplished in March 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of an increased rating for the service-connected pes planus 
prior to May 17, 2006.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

A 30 percent rating is warranted for severe bilateral 
impairment, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

A 50 percent rating is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; see, e.g., Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A careful review of the evidence shows that a 50 percent 
rating for the service-connected bilateral pes planus was 
assigned effective on May 17, 2006, the date of the veteran's 
most recent VA examination.  

It is significant for the Board to note that the service-
connected bilateral pes planus had been rated as 30 percent 
disabling, beginning on November 13, 2004 in a rating 
decision of March 1975.  

The veteran next filed a claim for increase for the service-
connected pes planus on June 8, 2004.  

Prior to May 17, 2006, the evidence included the reports of 
consultations with the VA podiatry service in June and 
December 2004, August 2005 and February 2006 and the report 
of the VA examination in August 2004 conducted to evaluate 
the severity of the service-connected pes planus.  

During the veteran's August 2004 VA examination, the 
manifestations of the bilateral pes planus included those of 
complaints of swelling, weakness and fatigue; pain on 
manipulation; inability to stand or walk for prolonged 
periods; depressed arches; abnormal weight bearing; and 
abnormal alignment of the Achilles tendon.  

The other evidence, includes the reports of consultations 
with the VA podiatry service in June and December 2004, 
August 2005 and February 2006.  

On review, the evidence prior to May 17, 2006, in the Board's 
opinion, reflects a service-connected disability picture that 
more closely resembles one of pronounced disablement.  
Clearly, the findings exhibited on VA examination in August 
2004 are reflective of more than a severe pes planus 
deformity.  

The first report of increased manifestations associated with 
the pes planus was reported on VA examination in May 2006.  
However, this was based on the X-ray studies that showed 
increased degenerative changes in the feet and a decrease of 
the calcaneal inclination angle.  

Comparing the actual clinical findings recorded in August 
2004 to those noted in May 2006, the Board finds that the 
increased rating of 50 percent is assignable beginning on 
June 8, 2004 when the veteran is shown to have first claimed 
that the service-connected pes planus had worsened.  

This higher rate of compensation is not assignable earlier 
than the date of claim because findings of pronounced 
bilateral pes planus are not demonstrated by the medical 
record prior thereto.  

Thus, based on the facts found, an earlier effective date of 
June 8, 2004 for the assignment of a 50 percent rating for 
the service-connected bilateral pes planus is for application 
in this case.  



ORDER

An increased rating of 50 percent for the service-connected 
bilateral pes planus beginning on June 8, 2004 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


